UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

Selina Miller, ) comf'for 2’3, &Bankrupw
) "Column"
Plaintiff, )
) Case: 1:15—cv-O1169
V_ ) Assigned To : Unassigned
) Assign. Date ' 7/21/2015
Ohio Attorney General er a1“ ) Description: Pro Se Gen. Civil
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff‘s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a resident of Columbus, Ohio. She has brought a defamation suit against
Ohio’s Attorney General and three Ohio-based attorneys, seeking $250 million in money

damages. Jurisdiction is lacking because the complaint does not present a federal question, and

the parties are not of diverse citizenship. Plaintiff” s recourse lies, if at all, in the appropriate state

court in Ohio. Hence, this case will be dismissed without prejudice.

 

DATE: July /§ ,2015